United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1377
Issued: February 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2009 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ September 12, 2008 and April 3, 2009 merit decisions denying his traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the claim.
ISSUE
The issue is whether appellant sustained a traumatic injury to his right shoulder and neck
on July 13, 2008.
FACTUAL HISTORY
On July 15, 2008 appellant, a 45-year-old transportation security screener, filed a
traumatic injury claim alleging that he sustained injuries to his right upper arm, shoulder and
neck when he lifted a bag onto a conveyor belt on July 13, 2008. Coworker David Cubbage

stated, “I was in the search work station and saw [appellant] lift the bag and he told me [he] felt
pain.”
Appellant submitted a July 15, 2008 disability slip from Dr. James S. Forage, a Boardcertified neurological surgeon, indicating that he was unable to work from July 14 through
August 30, 2008. He also submitted a July 23, 2008 report of a magnetic resonance imaging
(MRI) scan of the right shoulder.
On July 30, 2008 the Office informed appellant that the evidence and information
submitted was insufficient to establish that he had experienced the incident as alleged, or that he
had a diagnosed condition that resulted from the incident. Appellant was advised to submit
medical evidence which provided a diagnosis and a rationalized opinion explaining how the
alleged incident caused the diagnosed condition.
The record contains a July 13, 2008 emergency room report from Dr. Mathew
Vanderwoude, a treating physician, who provided a history of injury reflecting that appellant
experienced a sudden onset of sharp-shooting pain down the right arm into the neck, with limited
range of motion and weakness when he lifted a piece of luggage in the course of his duties as a
baggage handler. Examination revealed some right-sided paraspinal tenderness and spasm
within the cervical spine. Dr. Vanderwoude observed that appellant had a small left upper
extremity, secondary to a congenital anomaly. An MRI scan of the cervical spine showed
scoliosis and multilevel degenerative disc disease, resulting in compression of the right side of
the cord at the C3-4 level, mild marrow edema in the C4-5 vertebra, likely due to degenerative
disc disease, rather than subtle compression fractures. Dr. Vanderwoude diagnosed cervical
radiculopathy with multilevel degenerative disc disease and compression of the right side of the
cord at the C3-4 level.
Appellant submitted a July 30, 2008 report from Dr. Drake Rothstein, Board-certified in
the field of emergency medicine. Dr. Rothstein diagnosed soft tissue injury of the right upper
extremity. He noted that appellant worked as a baggage handler and was experiencing
intractable pain in his right shoulder. Examination of the right upper extremity revealed pain
with extension above 90 degrees and pain with external rotation. Dr. Rothstein indicated that an
MRI scan of the neck showed some cord edema in the C3-4 area. He recommended that
appellant remain “off work.”
Appellant submitted an August 12, 2008 report from Dr. Patrick S. McNulty, a Boardcertified orthopedic surgeon, who related that appellant had sustained a work injury on July 13,
2008, when he lifted a heavy bag onto a belt in his capacity as a security screener. Appellant
stated that he had noted an acute onset of pain at the time of the injury, and had been
experiencing right upper extremity weakness, numbness and “pins and needles” ever since.
Dr. McNulty indicated that appellant had “no significant symptoms similar to this previously.”
He noted that appellant suffered from Poland syndrome, a congenital deformity involving
absence of ribs, radius, pectoralis muscle and a nonformed clavicle. Dr. McNulty underwent
brain surgery in 2000, as well as multiple surgeries for his Poland syndrome condition. Physical
examination revealed hypoplasia of his left forearm, with significantly shortened left upper
extremity. Dr. McNulty found: significant weakness (approximately 3-4/5) with right shoulder

2

abduction, external rotation, elbow flexion, and supination; decreased light touch about the right
thumb; positive Spurling’s recreating paresthesias into the right thumb and index finger; negative
clonus, Babinski and Hoffman’s; and no hyperreflexia in the upper or lower extremities. X-rays
of the cervical spine show left-sided thoracic curvature, with secondary left-sided cervical
scoliosis and a right-sided upper thoracic scoliosis. An MRI scan of the cervical spine showed
right focal disc bulge causing moderately severe right canal stenosis, as well as foraminal
narrowing. The MRI scan also revealed disc osteophyte complex abutting the cord at C4-5,
causing relative stenosis, mild, consistent with concentric disc osteophyte complex at C5-6, with
no significant neurologic compression. Dr. McNulty stated that appellant had significant
neurologic dysfunction with right upper extremity weakness and numbness that “is of significant
dysfunction to this patient because of his congenital left upper extremity limited function due to
Poland’s syndrome involving a shortened left upper extremity.” He recommended urgent,
expedient surgical intervention to relieve symptomatic stenosis C3-4, C4-5. In an accompanying
work capacity evaluation, Dr. McNulty indicated that appellant was unable to perform the duties
of his usual position.
The employing establishment controverted appellant’s claim. In support of its
contention, it submitted a July 11, 2008 report from Dr. Forage, which reflected that he treated
appellant on that date for neck and shoulder pain, which radiated down his right arm and
forearm, and produced numbness in the thumb and index finger of the right hand. In an
August 25, 2008 “Physician Review Report,” Dr. Marianne Cloerman, an employing
establishment physician, opined that appellant’s condition was not work related, but rather was
preexisting, as evidenced by the fact that he was treated by Dr. Forage on July 11, 2008 for
numbness and weakness in the right hand and forearm.
On July 15, 2008 Dr. Forage noted that appellant had been treated in a hospital
emergency room due to severe pain. He found severe weakness in abduction of the right arm
and in the biceps. An MRI scan of the cervical spine showed right-sided disc herniation at L3-4
and right-sided foraminal stenosis at the C3-4 and C4-5 levels. In an August 5, 2008 report,
Dr. Forage noted continued severe deltoid and bicep weakness, and recommended C3-4 and C56 anterior cervical discectomy and fusion.
By decision dated September 12, 2008, the Office denied appellant’s claim on the
grounds that the medical evidence failed to establish that his claimed condition was causally
related to the established work-related event. On September 17, 2008 appellant requested an oral
hearing.
At a January 15, 2009 telephonic hearing, appellant testified that he had sought treatment
by Dr. Forage on July 11, 2008 for numbness in his right hand. He stated, however, that his visit
to Dr. Forage on July 13, 2008 pertained to his work injury on that date and the severe pain he
experienced in his shoulder when he lifted a bag onto the conveyor belt.
Subsequent to the hearing, appellant submitted a January 12, 2009 report from
Dr. Alexander Imas, a Board-certified physiatrist, who stated that appellant’s pain was a result of
his employment.

3

In a report dated December 23, 2008, Dr. Forage noted complaints of severe, agonizing
pain in the neck, radiating to the arm and the hand. He opined that appellant was temporarily
totally disabled as a result of his work-related injury from July 2008 until February 2009.
In a narrative report dated February 10, 2009, Dr. Forage stated that appellant saw him
initially on July 11, 2008 for a brain-related issue and was complaining of very mild symptoms
in the shoulder and neck. He related that appellant was at work lifting bags when he had severe
exacerbation of his pain two days after the July 11, 2008 visit. “The pain was sudden, severe and
unrelenting,” and was quite different from his previous symptoms. Dr. Forage indicated that
there were new findings of severe abduction weakness in the right arm and weakness in the
biceps. He opined that appellant’s symptoms and his need for surgery were directly related to
the lifting of the bags on July 13, 2008.
By decision dated April 3, 2009, the hearing representative affirmed the September 12,
2008 decision. The representative found that the evidence was sufficient to establish that the
July 13, 2008 incident occurred as alleged. However, the medical evidence was not sufficiently
rationalized to establish that his condition was causally related to the established event.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for payment of compensation for
disability or death of an employee, resulting from personal injury sustained while in the
performance of duty.1 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
“arising out of and in the course of employment.”2
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the “fact of injury,” consisting of
two components which must be considered in conjunction with one another. The first is whether
the employee actually experienced the incident that is alleged to have occurred at the time, place,

1

5 U.S.C. § 8102(a).

2

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
3

Robert Broome, 55 ECAB 339 (2004).

4

and in the manner alleged. The second is whether the employment incident caused a personal
injury, and generally this can be established only by medical evidence.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship.6 Neither the mere
fact that a disease or condition manifests itself during a period of employment, nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents, is
sufficient to establish a causal relationship.7 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.9
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether
appellant sustained an injury in the performance of duty.
An employee who claims benefits under the Act has the burden of establishing the
essential elements of his claim. The claimant has the burden of establishing by the weight of
reliable, probative and substantial evidence that the condition for which compensation is
sought is causally related to a specific employment incident or to specific conditions of the
employment. As part of this burden, the claimant must present rationalized medical opinion
evidence, based upon a complete and accurate factual and medical background, establishing
causal relationship.10 However, it is well established that proceedings under the Act are not
4

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term “injury” as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q), (ee).
5

Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

20 C.F.R. § 10.303(a).

9

John W. Montoya, 54 ECAB 306 (2003).

10

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).

5

adversarial in nature and, while the claimant has the burden of establishing entitlement to
compensation, the Office shares responsibility in the development of the evidence to see that
justice is done.11
The Office accepted that the July 13, 2008 lifting incident occurred as alleged, but
found that the medical evidence of record was insufficient to establish that his condition was
causally related to the established event. The Board finds, however, that the medical evidence
of record supports that appellant sustained a work-related injury on July 13, 2008.
Dr. Forage provided an accurate factual and medical history. He diagnosed right-sided
disc herniation at L3-4 and right-sided foraminal stenosis at the C3-4 and C4-5 levels. Noting
that appellant had previously experienced very mild symptoms in the shoulder and neck, he
indicated that appellant was at work lifting bags when he had severe exacerbation of his pain on
July 13, 2008. Dr. Forage stated that “the pain was sudden, severe and unrelenting,” and was
quite different from his previous symptoms. He also indicated that there were new findings of
severe abduction weakness in the right arm and weakness in the biceps. Dr. Forage opined that
appellant’s symptoms and his need for surgery were directly related to the lifting of the bags on
July 13, 2008.
The remaining medical evidence of record also supports appellant’s claim.
Dr. Vanderwoude provided emergency room treatment on July 13, 2008. Dr. Vanderwoude
provided a history of injury reflecting that appellant experienced a sudden onset of sharp
shooting pain down the right arm into the neck, with limited range of motion and weakness when
he lifted a piece of luggage in the course of his duties as a baggage handler. He diagnosed
cervical radiculopathy with multilevel degenerative disc disease and compression of the right
side of the cord at the C3-4 level. An MRI scan of the cervical spine reportedly showed scoliosis
and multilevel degenerative disc disease, resulting in compression of the right side of the cord at
the C3-4 level, mild marrow edema in the C4-5 vertebra, likely due to degenerative disc disease,
rather than subtle compression fractures. However, Dr. Vanderwoude’s description of the
July 13, 2008 work incident and appellant’s concomitant onset of pain, supports appellant’s
claim that the incident exacerbated his condition.
Reports from Dr. Rothstein and Dr. McNulty also contained histories of injury reflecting
that appellant began experiencing intractable pain in his right shoulder after lifting a bag onto a
conveyor belt on July 13, 2008. Dr. Rothstein diagnosed a soft tissue injury and some cord
edema in the C3-4 area by MRI scan. Dr. McNulty provided detailed examination findings. He
stated that appellant had a right focal disc bulge causing moderately severe right canal stenosis,
as well as foraminal narrowing. An MRI scan also revealed disc osteophyte complex abutting
the cord at C4-5, causing relative stenosis. Dr. McNulty recommended urgent, expedient
surgical intervention to relieve symptomatic stenosis. Although neither physician explains how
appellant’s current condition is causally related to the July 13, 2008 incident, their reports
strongly suggest that appellant’s condition was at least aggravated by the accepted incident.

11

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 10; Dorothy L. Sidwell, 36
ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

6

The Board notes that, while none of the reports of appellant’s attending physicians is
completely rationalized, they are consistent in indicating that he sustained an employmentrelated upper extremity injury and are not contradicted by any substantial medical or factual
evidence of record. While the reports are not sufficient to meet his burden of proof to
establish his claim, they raise an uncontroverted inference between appellant’s claimed
condition and the accepted employment incident, and are sufficient to require the Office to
further develop the medical evidence and the case record.12 On remand the Office shall obtain
a rationalized opinion from a qualified physician as to whether appellant’s current condition is
causally related to the accepted incident, and shall issue an appropriate decision in order to
protect his rights of appeal.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether or not appellant
sustained a traumatic injury in the performance of duty on July 13, 2008.
ORDER
IT IS HEREBY ORDERED THAT the April 3, 2009 September 12, 2008 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further development consistent with this decision.
Issued: February 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See Virginia Richard, supra note 10; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41
ECAB 354 (1989).

7

